Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on June 13, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “pipeline units”, “pipeline unit”, “second valve device”, “third valve device”, “the precursor container (Applicant’s 306, 312; Figure 4) further includes a flow control device (Applicant’s 307; Figure 4)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “second valve device”, “third valve device” as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: “…a number of the pipeline unit (not shown by Applicants)s and a number of the pipeline control units being (the) same…”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “…a number of the plurality of reaction chambers are (the) same …”. Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: See above drawing objections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 requires “…the first valve device (Applicant’s 319; Figure 4) includes a vacuum valve (Applicant’s 304,306,313,315; Figure 4), as claimed by claim 4”. Applicant’s specification contradicts the claim. Claim 4 cannot be examined against a prior art reference until this discrepancy is cured.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Claim 9 requires, in part, “the precursor container (Applicant’s 306, 312; Figure 4) further includes a flow control device (Applicant’s 307; Figure 4)”. How can Applicant’s illustrated container “include” a flow control device? Applicant’s illustrations do not support the claimed feature.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Claim 11 requires, in part, “…a number of the plurality of reaction chambers are (the) same …”. How are Applicant’s claimed features “the same”? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cruse; James P. et al. (US 20110265814 A1) in view of Pomarede; Christophe et al. (US 20130203267 A1). Cruse teaches a reaction gas supply system (101; Figure 2) configured to supply reaction gas to a plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4), comprising: a plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]), a precursor container (204; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) of the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) being connected to at least one reaction chamber (110 or 111; Figure 2) of the plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4), the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) being arbitrarily grouped into one or more pairs of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]); and a plurality of supply regulator devices (valves; Figure 2-Applicant’s 320; Figure 4; [0048]) – claim 1
Cruse further teaches:
The system according to claim 8, wherein: -5-Attorney Docket No. 00191.0068. OQUS the precursor container (204; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) further includes a flow control device (242, 244, 218, 226; Figure 2-Applicant’s 307; Figure 4), the flow control device (242, 244, 218, 226; Figure 2-Applicant’s 307; Figure 4) being arranged in the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) and configured to control a flow of the reaction gas transferred to the reaction chamber (110 or 111; Figure 2) – claim 9

The system according to claim 9, wherein: in a gas transfer direction of the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4), a connection point of the pipeline unit (not shown by Applicants) and the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) is located upstream (upstream positions of illustrated valves) of the flow control device (242, 244, 218, 226; Figure 2-Applicant’s 307; Figure 4) – claim 10

Cruse does not teach:
a supply regulator device (Applicant’s 320; Figure 4; [0048]) of the plurality of supply regulator devices (valves; Figure 2-Applicant’s 320; Figure 4; [0048]) being arranged between a pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]), and the supply regulator device (Applicant’s 320; Figure 4; [0048]) being configured to connect the pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) – claim 1
The system according to claim 1, wherein: the supply regulator device (Applicant’s 320; Figure 4; [0048]) includes pipeline units (not shown by Applicants) and pipeline control units (Applicant’s 319; Figure 4; [0048]), a number of the pipeline units (not shown by Applicants) and a number of the pipeline control units (Applicant’s 319; Figure 4; [0048]) being same, a pipeline control unit (Applicant’s 319; Figure 4) being configured to control on/off of a corresponding pipeline unit (not shown by Applicants), and a pipeline unit (not shown by Applicants) being connected between the pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) for transferring the reaction gas, as claimed by claim 2
The system according to claim 2, wherein: the pipeline unit (not shown by Applicants) includes a first pipeline (Applicant’s 320; Figure 4), two ends of the first pipeline (Applicant’s 320; Figure 4) being connected to the pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]), respectively; and the pipeline control unit (Applicant’s 319; Figure 4) includes a first valve device (Applicant’s 319; Figure 4), the first valve device (Applicant’s 319; Figure 4) being arranged in the first pipeline (Applicant’s 320; Figure 4) for controlling on/off of the first pipeline (Applicant’s 320; Figure 4), as claimed by claim 3
The system according to claim 2, wherein: the pipeline unit (not shown by Applicants) includes a second pipeline (Applicant’s 523; Figure 5) and a third pipeline (Applicant’s 524; Figure 5), two ends of the second pipeline (Applicant’s 523; Figure 5) and two ends of the third pipeline (Applicant’s 524; Figure 5) being connected to the pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]); and the pipeline control unit (Applicant’s 319; Figure 4) includes a second valve device (Not shown by Applicants) and a third valve device (Not shown by Applicants), the second valve device (Not shown by Applicants) and the third valve device (Not shown by Applicants) being arranged in the second pipeline (Applicant’s 523; Figure 5) and the third pipeline (Applicant’s 524; Figure 5), respectively, being configured to control on/off of the second pipeline (Applicant’s 523; Figure 5) and the -4-Attorney Docket No. 00191.0068. OQUS third pipeline (Applicant’s 524; Figure 5), and causing the second pipeline (Applicant’s 523; Figure 5) and the third pipeline (Applicant’s 524; Figure 5) to be have a one direction passage, and an on direction of the second pipeline (Applicant’s 523; Figure 5) controlled by the second valve device (Not shown by Applicants) being opposite to an on direction of the third pipeline (Applicant’s 524; Figure 5) controlled by the third valve device (Not shown by Applicants), as claimed by claim 5
The system according to claim 5, wherein each of the second valve device (Not shown by Applicants) and the third valve device (Not shown by Applicants) includes a vacuum valve (Applicant’s 304,306,313,315; Figure 4) and a one-way valve, as claimed by claim 6
The system according to claim 2, wherein: the precursor container (204; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) includes a container (204; Figure 2-”gas sources (not shown)”; [0030]) for storing a non-gaseous precursor and a gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) connecting the container (204; Figure 2-”gas sources (not shown)”; [0030]) and the at least one reaction chamber (110 or 111; Figure 2), the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) being configured to transfer the reaction gas generated by the non-gaseous precursor stored in the container (204; Figure 2-”gas sources (not shown)”; [0030]) through volatilization to the at least one reaction chamber (110 or 111; Figure 2), as claimed by claim 7. Applicant’s claim requirement of “for storing a non-gaseous precursor” is an intended use claim requirement for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The system according to claim 7, wherein: the pipeline unit (not shown by Applicants) is connected between gas transfer pipelines (Applicant’s 310, 314, 316; Figure 4) of the pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) and configured to transfer the reaction gas between the gas transfer pipelines (Applicant’s 310, 314, 316; Figure 4) of the pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]), as claimed by claim 8
The system according to claim 1, wherein: a number of the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) and a number of the plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4) are same; the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) and the plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4) are arranged in a one-to-one correspondence; each of the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) is grouped with a precursor container (204; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) of the other remaining precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) of the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) to form a pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]); and each pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) include one supply regulator device (Applicant’s 320; Figure 4; [0048]) in between, as claimed by claim 11

Pomarede also teaches a wafer processing including precursor containers (10A, 10B; Figure 3) that are interconnected.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Cruse to interconnect Cruse’s precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) as taught by Pomarede.
Motivation for Cruse to interconnect Cruse’s precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) as taught by Pomarede is for delivery a “gas mixture” as taught by Pomarede ([0041], [0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art illustrate structure with functional similarities to the claimed invention.
US 20030036272 A1
US 20020192369 A1
US 20080264337 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716